per curiam

How do we know but a motion may be made t» arrest judgment, or for a new trial, for some cause we know nothin!»’ of at present? All the. proceedings of the court are injieri, and in the breast of the court till the term be ended, and subject till that time to be altered and vacated. This cause may be accompanied by some of those many circumstances, that may render it proper to alter, vacate or set asidetlie proceedings, which have already taken place at this term. The motion was refused.